UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6354


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BETH ANN BROYLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:09-cr-00003-MSD-TEM-23; 2:11-cv-00496-MSD)


Submitted:   July 21, 2014                  Decided:   July 31, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beth Ann Broyles, Appellant Pro Se. Scott Christopher Alleman,
OFFICE OF THE UNITED STATES ATTORNEY, Joseph Evan DePadilla,
Stephen Westley Haynie, Assistant United States Attorneys,
Norfolk, Virginia; Gurney Wingate Grant, II, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Beth Ann Broyles seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would     find     that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack   v.       McDaniel,      529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Broyles has not made the requisite showing.                             Accordingly,

we deny Broyles’ motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions   are       adequately      presented       in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3